                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 In re:                                            Bankruptcy No. 5:19-bk-03043-RNO

 DANIELLE MARIE BORIS and                          Chapter 13
 RONALD JOHN BORIS, JR,
         Debtors,                                  Related to Doc. No. 8


 CONSUMER PORTFOLIO SERVICE, INC.

               Movant,

          v.

 DANIELLE MARIE BORIS,
 RONALD JOHN BORIS, JR, and
 CHARLES J DEHART, III, Trustee.

                 Respondents.

                  OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

          AND NOW COMES, Movant, Consumer Portfolio Services, Inc. (“CPS“) by and through

its undersigned counsel, Bernstein-Burkley, P.C., and files this Objection to Confirmation of

Chapter 13 Plan filed July 16, 2019, stating as follows:

          1.    Respondents, Danielle Marie Boris and Ronald John Boris, Jr (the “Debtors”)

filed a voluntary petition for relief under Chapter 13 of the Bankruptcy Code on July 16, 2019

(the “Petition Date”).

          2.     Charles J. DeHart, III is the duly appointed Chapter 13 Trustee and is currently

acting in such capacity.

          3.    On or about August 31, 2015, Debtors purchased a 2012 Ford Focus Hatchback

5D SEL 2.0L I4, VIN# 1FAHP3M2XCL150251 (the “Vehicle”), pursuant to a Motor Vehicle

Installment Sale Contract (the “Contract”) with the Movant. A true and correct copy of which is

attached hereto as Exhibit “A”.



Case 5:19-bk-03043-RNO            Doc 16 Filed 08/01/19 Entered 08/01/19 10:02:18             Desc
                                   Main Document    Page 1 of 2
       4.      The Contract requires monthly payments of $274.12 at an interest rate of 18.00%.

       5.      As of the Petition Date, the outstanding balanced owed to Consumer Portfolio

Services, Inc. by Debtors pursuant to the above-referenced Contract was $11,650.24. These

amounts are reflected in the Proof of Claim filed by Movant on July 24, 2019 at Claim 3-1.

       6.      The N.A.D.A. Value for the Vehicle is $6,100.00 as evidenced by the N.A.D.A.

Report attached hereto as Exhibit “B”.

       7.      Debtor’s Chapter 13 Plan filed July 16, 2019 proposes payment to Movant in the

amount of $2,929.50 at 5.00% interest.

       8.      Movant objects to the Debtor’s Plan because it fails to properly value the Vehicle

and because it fails to provide appropriate interest rate on the amount of the claim being paid as

secured.

       WHEREFORE, Movant, Consumer Portfolio Services, Inc., respectfully requests that this

Honorable Court deny confirmation of Debtor’s Chapter 13 Plan.


Dated: August 1, 2019                                Respectfully submitted,

                                                     BERNSTEIN-BURKLEY, P.C.


                                                     By: /s/Keri P. Ebeck
                                                     Keri P. Ebeck, Esq.
                                                     PA I.D. # 91298
                                                     kebeck@bernsteinlaw.com
                                                     707 Grant Street
                                                     Suite 2200, Gulf Tower
                                                     Pittsburgh, PA 15219
                                                     Phone - (412) 456-8112
                                                     Fax - (412) 456-8135


                                                     Counsel for Consumer Portfolio Services,
                                                     Inc.




Case 5:19-bk-03043-RNO         Doc 16 Filed 08/01/19 Entered 08/01/19 10:02:18                Desc
                                Main Document    Page 2 of 2
